Title: From George Washington to Lafayette, 21 November 1791
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My dear Sir,
Philadelphia, Novr 21st 1791.

Mr John Trumbull, with whom you are acquainted, is engaged in Painting a series of Pictures of the most important Events of the Revolution in this Country, from which he proposes to have plates engraved. I have taken peculiar satisfaction in giving eve⟨r⟩y proper aid in my power to a subscrip⟨tion⟩ for supporting this work, whic⟨h⟩ has been likewise patronized by the principle people in this Country.
In the hope of meeting the patronage of the French Nation (to whose honor as well as that of America this plan is directed) Mr Trumbull informs me he has ordered a Subscription to be opened in Paris. And the object of this letter is to engage your support to the subscription in that City and other parts of the Nation where it may be offered.
I should not, however, do justice to Mr Trumbulls talents & merits were I barely to mention his views & wishes on this occasion. His pieces, so far as they are executed, meet the warm applause of all who have seen them. The greatness of the design, and ⟨the⟩ masterly execution of the Work equally interest the man of a capacious mind and the approving eye of the Connoisseur; He has spared no pains in obtaining from the life the likenesses of those characters French as well as Americans—who bore a conspicuous part in our Revolution; and the success with which his efforts have been crowned will form no small part of the value of his pieces.

To you, my dear Sir, who know Mr Trumbull as a man and as an Artist⟨,⟩ it would perhaps ha⟨ve⟩ been hardly necessary to say so much as I have done on this occasion. But I could not in Justice say less of him when I believe in his profession, he will do much honor to the liberal art of Painting, as well as credit to this his native Country.
I cannot conclude this letter without congratulating you most sincerely on the King’s acceptance of the Constitution presented to ⟨hi⟩m by National Assembly, and upon the happy consequences which promise to flow to your Country, as well as to mankind in general, from that event. The prayers & wishes of the friends to the human race have attended the exertions of your Nation, and when your affairs are completely settled under an energetic and equal government the hearts of good men will be gratified, and no one will rejoice in your felicity, & for the noble & disinterested part you have acted more than Your sincere and truly Af⟨f⟩ectionate Servant

Go: Washington

